                 Case 18-11736-BLS            Doc 940       Filed 02/24/21        Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF DELAWARE

    In re:                                             )     Chapter 7
                                                       )
    HERITAGE HOME GROUP, LLC, et al.,1                 )     Case No. 18-11736 (BLS)
                                                       )
                                                       )     (Jointly Administered)
                       Debtors.                        )     Re Docket No. 934



                ORDER GRANTING SECOND INTERIM APPLICATION
              (CONTINGENT FEE MATTERS) FOR COMPENSATION AND
               REIMBURSEMENT OF EXPENSES OF PACHULSKI STANG
          ZIEHL & JONES LLP, AS COUNSEL TO THE CHAPTER 7 TRUSTEE,
        FOR THE PERIOD FROM MARCH 15, 2019 THROUGH DECEMBER 31, 2020

                 Pachulski Stang Ziehl & Jones LLP (“PSZ&J”), as counsel for the Chapter 7

Trustee in the above-captioned case, filed a Second Interim Application (Contingent Fee

Matters) for allowance of compensation and reimbursement of expenses for March 15, 2019

through December 31, 2020 (the “Second Interim Application”). The Court has reviewed the

Second Interim Application and finds that: (a) the Court has jurisdiction over this matter

pursuant to 28 U.S.C. §§ 157 and 1334; (b) notice of the Second Interim Application, and any

hearing on the Second Interim Application, was adequate under the circumstances; and (c) all

persons with standing have been afforded the opportunity to be heard on the Second Interim

Application. Accordingly, it is hereby

                 ORDERED that the Second Interim Application is GRANTED, on an interim

basis. Fees in the amount of $136,032.42, and costs in the amount of $10,887.24, are allowed on

1
  The Debtors in these cases, along with the last four digits of each Debtor’s tax identification numbers, are:
Heritage Home Group LLC (9506); HH Global II B.V. (0165); HH Group Holdings US, Inc. (7206); HHG Real
Property LLC (3221); and HHG Global Designs LLC (1150). The Debtors’ corporate headquarters was located at
1925 Eastchester Drive, High Point, North Carolina 27265.


DOCS_DE:232727.2 31270/002
                 Case 18-11736-BLS       Doc 940      Filed 02/24/21    Page 2 of 2




an interim basis. The Chapter 7 Trustee in the above case shall pay to PSZ&J the sum of

$136,032.42 as compensation and $10,887.24 as reimbursement of expenses, for a total of

$146,919.66 for services rendered and disbursements incurred by PSZ&J for the period March

15, 2019 through December 31, 2020.

                 ORDERED that this Court retains jurisdiction with respect to all matters arising

from or related to the implementation, interpretation, and enforcement of this Order.




Dated: February 24th, 2021                     BRENDAN L. SHANNON
Wilmington, Delaware                           UNITED STATES BANKRUPTCY JUDGE




DOCS_DE:232727.2 31270/002                        2
